Citation Nr: 1745464	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  13-28 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a neurodegenerative disorder.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for seizure disorder and headaches status post brain tumor.

3.  Entitlement to service connection for seizures.

4.  Entitlement to service connection for headaches.

5.  Entitlement to a compensable disability rating for a bilateral hearing loss disability, prior to May 20, 2010.

6.  Entitlement to an increased disability rating for a bilateral hearing loss disability, rated as 10 percent disabling from May 20, 2010 through March 8, 2012.

7.  Entitlement to an increased disability rating for a bilateral hearing loss disability, rated as 40 percent disabling from March 8, 2012.
8.  Entitlement to an increased disability rating for anxiety disorder with depression, rated as 30 percent disabling prior to March 8, 2012.

9.  Entitlement to an increased disability rating for anxiety disorder with depression, rated as 50 percent disabling from March 8, 2012.

10.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Nicholas Parisi, Agent


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from September 1965 to September 1967.  He served in Vietnam and was awarded the Bronze Star Medal, the Purple Heart and the Combat Infantry Badge.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.
These claims were previously remanded by the Board in May 2015, May 2016 and January 2017 in part to afford the Veteran a Board hearing.  The Veteran testified at a May 2017 Board videoconference hearing before the undersigned Veterans Law Judge and a transcript of the hearing is of record.

Additional documents were associated with the Veteran's claims file after the most recent February 2014 Supplemental Statement of the Case (SSOC) (for the hearing loss claim) and after the May 2014 Statement of the Case (for all other claims).  As the only decisions issued below are fully favorable and the remaining issues are being remanded, there is either no prejudice to the Veteran in the Board considering such documents in the first instance or the Agency of Original Jurisdiction (AOJ) will have the opportunity to consider such documents in the first instance on remand.  In addition, at the May 2017 Board hearing, the Veteran's representative specifically waived AOJ consideration of all evidence received by VA up to April 2017.

A May 2017 rating decision granted entitlement to service connection for residuals of a TBI and assigned a 70 percent disability rating, effective October 22, 2013.  A Notice of Disagreement (NOD) was filed as to this rating decision in June 2017, specifically as to the effective date of service-connection.  A June 2017 letter to the Veteran from the AOJ recognized receipt of this NOD.  In addition, the electronic Veterans Appeals Control and Locator System (VACOLS) noted receipt of the NOD.  As the AOJ has acknowledged receipt of the NOD and VACOLS indicates that the NOD has been recognized, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where a NOD had not been recognized.  Manlincon is therefore not applicable in this case.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The hearing loss and anxiety disorder with depression increased rating claims and entitlement to a TDIU claim are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  

FINDINGS OF FACT

1.  A neurodegenerative disability is related to the Veteran's active service.

2.  An August 2010 rating decision confirmed and continued the previous denial of service connection for seizure disorder and headaches status post brain tumor and the Veteran did not file a substantive appeal or submit new and material evidence within one year of the denial.  

3.  New and material evidence was associated with the Veteran's claims file after the prior August 2010 denial.

4.  The Veteran suffered a severe traumatic brain injury (TBI) in service and there is an absence of clear evidence to the contrary that the Veteran's seizures are the result of his service-connected TBI.  

5.  Headaches are secondary to the Veteran's service-connected TBI.


CONCLUSIONS OF LAW

1.  A neurodegenerative disability was incurred in active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2017).

2.  The August 2010 rating decision which denied entitlement to service connection for seizure disorder and headaches status post brain tumor is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

3.  The claim for entitlement to service connection for seizure disorder and headaches status post brain tumor is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2017).

4.  Seizures are the proximate result of the Veteran's service-connected TBI.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310(d) (2017).
5.  Headaches are proximately due to or a result of the Veteran's service-connected TBI.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Neurodegenerative Disorder

The Veteran filed a claim in March 2012 for entitlement to service connection for Parkinson's disease.  

As noted above, a May 2017 rating decision granted entitlement to service connection for a TBI.  The rating decision stated that the Veteran was "involved in a platoon ambush in service and suffered severe [TBI]" and that "[a] VA examiner has linked your condition to this incident in service."  The Board notes that an April 1967 Service Treatment Record (STR) referenced that a "booby-trap land mine exploded causing [the Veteran's] ocular injury."    

Upon review, the evidence of record indicated that the Veteran had some form of a neurodegenerative disorder.  This disorder was primarily referenced in the medical evidence of record as Parkinson's disease or corticobasal ganglia degeneration/corticobasal syndrome, and at times both, and was also referenced with other labels.  While it is not entirely clear from the medical evidence the exact label for the Veteran's disability, it is clear from the medical evidence that he has a neurodegenerative disorder.  The Board has thus recharacterized his claim on appeal more broadly as one for entitlement to service connection for a neurodegenerative disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

Generally, in order to establish direct service connection, three elements must be established: a current disability, an in-service event and a nexus between the current disability and the in-service event.  As noted, the evidence of record indicated that the Veteran has a current neurodegenerative disorder.  As to an in-service event, as referenced, the AOJ has previously found that the Veteran suffered a severe TBI during his active service.  In addition, based on the Veteran's active service in Vietnam during the Vietnam Era, he is presumed to have been exposed to herbicide agents (e.g., Agent Orange).  See 38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2017).  The key remaining issue is whether there exists a nexus between the Veteran's current neurodegenerative disorder and his in-service TBI and/or in-service exposure to herbicide agents.

Turning to the medical evidence of record, in an April 2014 VA Parkinson's disease examination report the examiner, Dr. S.R. who was noted as a neurologist, marked a checkbox indicating that the Veteran had been diagnosed with Parkinson's disease and noted a diagnosis of cortical basal syndrome.  An opinion was provided that "[i]t is this examiner's opinion that the booby trap land mine explosion injury in [service] is not the cause for meningioma and secondarily seizures and secondarily to Parkinson's disease.  It is not the cause."  Dr. S.R. also stated on an April 2014 VA Central Nervous System and Neuromuscular Disease Disability Benefits Questionnaire (DBQ) that "it is this examiner's opinion that, [Veteran's]...development of corticobasal degeneration is not related to the booby trap land mine explosion" in service.  In addition, Dr. C.R. completed an April 2014 VA TBI DBQ.  It appeared that the examiner marked both yes and no checkboxes in response to a question of whether the Veteran had ever had a TBI or residuals of a TBI.  The examiner noted "not diagnosed with TBI but per history was in" service.  The examiner stated that "[b]ased on review of available medical literature the [Veteran's] corticobasal degeneration and meningioma cannot be attributed to the concussion/shrapnel injury sustained in 1967 as described above."

In review of these opinions, the Board finds the April 2014 opinions from Dr. S.R. to be of limited probative value in that no rationale was offered in support of the conclusions provided.  As to the April 2014 opinion from Dr. C.R., the Board also finds this to be of limited probative value because it appears to be based on the premise that the Veteran did not sustain a TBI in service, when, as was noted above, the AOJ has found that the Veteran sustained a severe TBI in service.  As such, this opinion was based on an inaccurate factual premise.  Accordingly, these opinions are afforded limited probative value.

Also of record are March 2017 VA examination reports and an April 2017 VA opinion that were provided by Dr. D.G., noted to be a neurologist on the March 2017 TBI DBQ.  On the TBI DBQ, the examiner noted that the Veteran sustained a severe TBI during service.  It was also noted that "P[a]rkinsonian [disorder] is at least as likely as not to be the result of his head trauma."  The examiner also completed a Parkinson's Disease DBQ.  The examiner marked a checkbox indicating that the Veteran had been diagnosed with Parkinson's disease.  The examiner also stated that "[m]oderate-severe Parkinsonism is the result of [the Veteran's] potential Agent Orange exposure and severe head trauma."  The examiner provided an opinion in April 2017.  The examiner stated that "TBI is a well established risk factor for the future development of [P]arkinson's disease/neurodegen[e]rative [disorder] such as corticobasliar syndrome" and that "[t]herefore the TBI is also causal to the development of the P[a]rkinson's disease."  The examiner also stated that the Veteran "was also exposed to Agent Or[]ange during his time in Vietnam.  AO exposure is an independent risk for the development of P[a]rkinson's disease."  

Upon review, the Board finds the March 2017 VA examination reports and April 2017 VA opinion to be the most probative evidence of record as to the issue of nexus.  The VA neurologist stated that the Veteran had a neurodegenerative disorder that was related to his active service, specifically to the in-service TBI and herbicide agent exposure.  A rationale was provided in support of these conclusions that, essentially, TBI and herbicide agent exposure are risk factors for the future development of neurodegenerative disorders.  The Board finds the March 2017 VA examination reports and April 2017 VA opinion from Dr. D.G., a neurologist, to be highly probative evidence.  As to the issue of a nexus between the Veteran's neurodegenerative disorder and his in-service TBI, the Board finds the evidence from Dr. D.G. to be of more probative value than the earlier 2014 VA opinions addressed above from Dr. S.R. and Dr. C.R.  As to the issue of a nexus between the Veteran's neurodegenerative disorder and his in-service herbicide agent exposure, the Board notes that there is no VA opinion of record contrary to the conclusion provided by Dr. D.G.

In sum, the Board finds that a neurodegenerative disability is related to the Veteran's active service.  As such, the Board concludes that a neurodegenerative disability was incurred in active service and, to this extent, the Veteran's claim is therefore granted.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2017).

II.  Seizures and Headaches 

As noted on the cover page above, the Board has previously characterized an issue on appeal as whether new and material evidence has been received to reopen a claim of entitlement to service connection for seizure disorder and headaches status post brain tumor.  In this regard, an August 2010 rating decision confirmed and continued the previous denial of service connection for seizure disorder and headaches status post brain tumor.  The Veteran did not file a substantive appeal or submit new and material evidence within one year of the denial and as such the August 2010 rating decision which denied entitlement to service connection for seizure disorder and headaches status post brain tumor is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

The August 2010 rating decision stated that "there is no evidence to show this condition was incurred in or aggravated by your military service or was the result of exposure to Agent Orange."  As such, the prior final denial resulted to the issue of nexus.  As will be discussed further below, the Board finds that new evidence of record is sufficient to grant entitlement to service connection for seizures and headaches.  The Board accordingly finds that new and material evidence was associated with the Veteran's claims file after the prior August 2010 denial and that the claim for entitlement to service connection for seizure disorder and headaches status post brain tumor is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2017).

As to the scope of the Veteran's claim, while the claim has been characterized as relating to a brain tumor, the Veteran had the brain tumor in question removed in 2003.  See March 2003 Operative Report.  As such, it is reasonable to expect that the Veteran was seeking entitlement to service connection for the seizures and headaches he experiences, rather than the brain tumor (which was removed) itself.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).   As such, the Board has characterized the Veteran's now reopened claims as entitlement to service connection for seizures and headaches.

Seizures

The evidence of record indicated that the Veteran has been diagnosed with a seizure disorder.  As noted above, the AOJ has previously found that the Veteran suffered a severe TBI during his active service.  38 C.F.R. § 3.310(d) (2017) (2017) provides that "[i]n a veteran who has a service-connected [TBI], the following shall be held to be the proximate result of the service-connected [TBI]), in the absence of clear evidence to the contrary" and, as relevant, listed is "[u]nprovoked seizures following moderate or severe TBI."  Accordingly, entitlement to service connection is warranted for seizures secondary to the Veteran's service-connected TBI, unless there is clear evidence to the contrary.

Of record is an April 2014 VA Central Nervous System DBQ completed by Dr. S.R., which stated that "it is this examiner's opinion that, [Veteran's] meningioma, or subsequent seizures...is not related to the booby trap land mine explosion" in service.  Also of record is an April 2014 VA Parkinson's disease examination report completed by Dr. S.R., which stated that "[i]t is this examiner's opinion that the booby trap land mine explosion injury in [service] is not the cause for meningioma and secondarily seizures...It is not the cause."

The Board finds that this evidence does not rise to the level of "clear evidence to the contrary."  No rationale was offered in supported of the conclusions provided.  As such, the opinion is of limited probative value and does not reach the standard of "clear evidence to the contrary." 

In addition, Dr. C.R. completed an April 2014 VA TBI DBQ.  The examiner noted seizures in response to a question of whether the Veteran had any conditions or residuals attributable to a TBI and stated seizures "started after the craniotomy 2003."  The examiner stated that "[b]ased on review of available medical literature the [Veteran's]...meningioma cannot be attributed to the concussion/shrapnel injury sustained in 1967 as described above."

The Board finds that this evidence does not rise to the level of "clear evidence to the contrary."  The opinion provided addressed whether the Veteran's meningioma, rather than seizures specifically, was attributable to in-service events.  As such, the opinion did not address the specific relevant issue and does not reach the standard of "clear evidence to the contrary." 

Also of record is a March 2017 VA TBI DBQ, which referenced that the Veteran was diagnosed in 2003 with an atypical meningoma and his post-operative course included "residual seizure disorder."  The examiner stated that "[left] Frontal Meningoma [status post] resection 2003 with residual seizure [disorder] is not related to [the Veteran's] service or [TBI]."  In an April 2017 VA opinion, Dr. D.G. stated that "[left] frontal meningoma is a common be[nig]n brain tumor.  Seizures are a known presenting manifestation or residual effect after resection.  Parkinson's disease and TBI are not risk factors for meningoma and therefore not likely to be related to his other neurologic conditions."  

The Board finds that this evidence does not rise to the level of "clear evidence to the contrary."  While the opinion (and other evidence of record) referenced the Veteran as having seizures following his 2003 meningoma resection surgery, the opinion did not directly address whether any seizures themselves were secondary to the Veteran's service-connected TBI.  Rather, the opinion directly addressed whether the Veteran's meningioma was attributable to the Veteran's TBI.  As such, the opinion does not reach the standard of "clear evidence to the contrary." 

The Board notes that the Veteran's spouse stated at the May 2017 Board hearing that the Veteran had "a couple of seizures which prior to that he hasn't had in a while -- I'd say in maybe the last three months he had two seizures."  This evidence indicated that the Veteran was continuing to have seizures.  The opinions discussed above did not directly address whether any seizures present during the appeal period were secondary to the Veteran's service-connected TBI.  Without an adequate opinion that directly addresses this issue, the Board cannot find that there is clear evidence to the contrary that the Veteran's seizures are not secondary to his service-connected TBI.

In sum, the Board finds that the Veteran suffered a severe TBI in service and that there is an absence of clear evidence to the contrary that the Veteran's seizures are the result of his service-connected TBI.  As such, pursuant to 38 C.F.R. § 3.310(d) (2017), the Board concludes that seizures are the proximate result of the Veteran's service-connected TBI and, to this extent, the Veteran's claim is therefore granted.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310(d) (2017). 

Headaches

A March 2017 VA TBI DBQ, completed by VA neurologist Dr. D.G., listed headaches as a subjective symptom of the Veteran's TBI.  The examiner also marked a box of "Headaches, including Migraine headaches" in response to a question of whether the Veteran had any conditions or residuals attributable to a TBI.  The examiner stated that "[h]eadaches are likely to be related to his head trauma."  Dr. D.G. also completed a March 2017 Headaches DBQ.  A diagnosis was noted of a headache condition, specifically migraine headaches, and a date of diagnosis was noted of 1967.  It was noted to "See TBI DBQ for history of injury" and that "[h]eadaches have worsened [s]ince [the Veteran's] meningoma resection in 2003."  The examiner stated that "Migraine Headaches are more likely than not to be the result of the landmine explosion in 1967."

Upon review, the Board finds the March 2017 VA examination reports and April 2017 VA opinion to be highly probative evidence.  The VA neurologist indicated, essentially, that the Veteran's headaches were attributable to his service-connected TBI (which occurred during active service).  No other VA opinion of record specifically addressed the issue of whether the Veteran's headaches were related to his service-connected TBI.  The Board affords the March 2017 VA examination reports and April 2017 VA opinion great probative weight.

In sum, the Board finds that headaches are secondary to the Veteran's service-connected TBI.  As such, the Board concludes that headaches are proximately due to or a result of the Veteran's service-connected TBI and, to this extent, the Veteran's claim is granted.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310(a) (2017).


ORDER

Entitlement to service connection for a neurodegenerative disorder is granted.

New and material evidence having been received, the claim for entitlement to service connection for seizure disorder and headaches status post brain tumor is reopened.

Entitlement to service connection for seizures is granted.

Entitlement to service connection for headaches is granted.


REMAND

Hearing Loss Increased Rating

The Veteran was most recently afforded a VA examination for his bilateral hearing loss disability in April 2013.  At the May 2017 Board hearing, the Veteran's representative and his spouse stated that the Veteran's hearing was currently worse than at the time of that examination.  See May 2017 Board Hearing Transcript, page 10.  In light of the reported increase in severity of the Veteran's bilateral hearing loss disability since the last VA examination, remand is required to afford the Veteran a new VA examination.

In addition, a December 2016 VA audiology record noted that the Veteran's private audiologist "sent in test results," a February 2014 VA audiology note stated that "Audiological test results can be found in TOOLS/AUDIOGRAM EDIT/OPTION/VA form 10-2364" and earlier VA treatment records from January 2012, April 2009, July 2006 and December 2004 (which itself referenced April 2000 testing and that the Veteran had been issued VA hearing aids in July 1994) also referenced audiogram test results.  The actual test results do not appear to be of record.  While on remand, outstanding audiological test results available in VA treatment records must be obtained. 

Anxiety Disorder with Depression Increased Rating

As noted above, the Board has granted entitlement to service connection for a neurodegenerative disorder and the AOJ will assign a disability rating in the first instance.  Neurodegenerative disorders, such as Parkinson's disease, are rated under diagnostic codes found under 38 C.F.R. § 4.124a (2017), which provides that "disability from the following diseases and their residuals may be rated from 10 percent to 100 percent in proportion to the impairment of motor, sensory, or mental function."  In addition, as noted in the Introduction, a NOD has been filed as to the effective date of entitlement to service connection for a TBI.  The Veteran's TBI residuals are rated under Diagnostic Code 8045, which is under 38 C.F.R. § 4.124a (2017).  The Veteran's newly service-connected neurodegenerative disorder, his TBI and his anxiety disorder with depression are all therefore rated under diagnostic codes that consider mental symptoms and functions.  The Board notes that "[t]he evaluation of the same disability under various diagnoses is to be avoided."  See 38 C.F.R. § 4.14 (2017) (titled as "Avoidance of pyramiding").  As such, the Board finds that the anxiety disorder with depression increased rating claim is inextricably intertwined with the disability rating to be assigned for the newly service-connected neurodegenerative disorder and with the earlier effective date TBI claim pending before the AOJ and thus must be remanded.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).     

TDIU

The Veteran is in receipt of a 100 percent schedular disability rating from October 22, 2013, the date of the grant of entitlement to service connection for TBI residuals.  If an earlier effective date is granted for service connection for TBI, this would potentially impact the issue of entitlement to a TDIU.  In addition, the assigned disability ratings for the disabilities granted entitlement to service connection in this decision may also potentially impact the issue of entitlement to a TDIU.  As such, the Board finds that the TDIU claim is inextricably intertwined with the disability rating to be assigned for the newly service-connected disabilities and with the earlier effective date TBI claim pending before the AOJ and thus must be remanded.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).     

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  Expedited handling is requested.)

1.  Obtain outstanding audiological test results available in VA treatment records (see the body of the remand for further discussion).

2.  Afford the Veteran an appropriate VA examination to determine the current severity of his bilateral hearing loss disability.

3.  After completing the requested actions, readjudicate the claims in light of all pertinent evidence.  If the benefits sought remain denied, furnish to the Veteran and his representative a Supplemental Statement of the Case.









	(CONTINUED ON NEXT PAGE)
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
J.W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


